               Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE SEARCH OF:                                 I




 APPLE IPHONE, IMEI (FROM SIM TRAY):                                  Magistrate No. 20-129   MI
 357274096819800;

 LG PHONE, IDENTIFIER: ZNFLTI3DL; ITEM: 1B27                          Magistrate No. 20- 130 MJ


 SAMSUNG GALAXY 54, IMEI: 357738055036754                             Magistrate No. 20-131 MJ



 FBI POSSESSION ON SITE OF SEARCH


      AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE                              41   FORA
                     WARRANT TO SEARCH AND SEIZE


                        INTRODUCTION AND AGENT BACKGROUND

                  I, James A. Simpson, a Special Agent with the Federal Bureau of Investigation

(FBI), being duly swom, depose and say:

       I   .      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-an

electronic device-which is cunently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B     .



       2.         I am an investigative or law enforcement officer ofthe United States, within the

meaning of Section 25 1 0(7) of Title I 8, United States Code, and am empowered by law to

conduct investigations ofand to make arrests for offenses enumerated in Section 2516 of Title

18, United States Code.

       3.         I have been employed with the Federal Bureau of Investigations ("FBI") for the

past twelve (12) years. I began my career in March 2008, when        I underwent basic law

                                                   1
          Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 2 of 13



enforcement training at the FBI Academy in Quantico, Virginia. Upon graduation from the

Academy, I was initially assigned to the FBI Newark Field Offrce, where I worked Hispanic

drug trafficking and computer intrusions until December 2014. I was then transferred to my

current assignment at the FBI Laurel Highlands Resident Agency Pittsburgh Field Office. In my

current position, among other duties, I oversee the Southwest Pennsylvania Safe Streets Task

Force ("SWPSSTF") and have been so assigned since December 2014. The SWPSSTF is an

intergovemmental law enforcement task force comprised offederal, state, and local enforcement

officers who are specially deputized to serve as federal Task Force Officers C'TFO) authorized

to participate in and conduct investigations into violations of federal law. The SWPSSTF's

investigative focus consists of, but is not limited to, violations ofthe federal Controlled

Substances Act,   2l U.S.C. $ 801, et seq., violent crime, and criminal gang activity.

        4.      In my capacity as a Special Agent with the FBI, I have been involved in more

than one hundred federal and/or state investigations and have personally arrested or directly

assisted in the arrests of drug law violators. I have participated in numerous investigations

involving the unlawful distribution and possession with the intent to distribute controlled

substances, including cocaine, heroin, fentanyl, crack cocaine, and methamphetamine,           in

violation of Title 21, United States Code, Sections 841 and 846. These investigations have

utilized a variety of investigative techniques such as undercover officers, informants,

confidential sources, sources of information, physical surveillance, electronic surveillance, pen

registers, telephone   toll analysis, and search warrants. I have personally served   as the   affiant on

search warrants in drug investigations which have discovered evidence and led to the successful

prosecution ofthe targets. Through my involvement in these narcotics investigations, I have

handled cooperating sources of information who were involved in narcotics acquisition and.ior



                                                   2
           Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 3 of 13



trafficking. Additionally, I have reviewed thousands of communications between drug

traflickers through review of cell phones seized pursuant to drug investigations. I have had

hundreds of converations with drug traffickers, drug users, and other members of law

enforcement regarding the methods and language used by drug traffickers to smuggle, store, and

distribute drugs and to collect and launder drug distribution proceeds.

        5.      Further, based on my training and experience, I am aware that it is common

practice for drug traffickers who desire to insulate themselves from detection by law

enforcement to routinely utilize multiple telephones, counter surveillance, false or fictitious

identities, and coded communications in order to communicate with their customers, suppliers,

couriers, and co-conspirators. Moreover, it is not unusual for drug traffickers to initiate or

subscribe such phone services in fictitious names or under the name ofan associate or family

member in an effort to thwart detection by law enforcement. Also, it is now a common practice

for drug traffickers to utilize all communication features oftheir telephones, most notably the

voice call and text message features, nearly simultaneously, to communicate with their

conspirators ard customers. For example, it is quite common for a particular transaction to be

set up and completed using both voice calls and text messages. In fact,             it is now quite unusual

for a drug trafficker to utilize solely one feature ofa telephone, such as the voice call feature, to

further his criminal activities while not also using another feature, such as the text message

feature, to further his criminal activities.

        6.      Additionally, I have participated   as the   co-afliant, case agent, and monitor in a

Title III wiretap investigation. Through this experience,      as   well   as   by way of additional training,

I am familiar with the technical aspects of wiretap investigations, including the call
                                                                                       monitoring
process, transcription ofpertinent calls, minimization requirements,
                                                                     and physical surveillance



                                                    -)
           Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 4 of 13



component. Through this experience, I am familiar with the coded language employed by drug

traffickers to disguise the substance oftheir oral and textual communications.

        7.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                                RELEVANT CRIMINAL STATUTES

        8.      Under Title 21, United States Code, Sections 8a1(a)(1) and 841(b)(l)(C), it is

unlawful for any person to knowingly, intentionally and unlawfully possess with intent to

distribute and distribute a quantity ofa mixture and substance containing a detectable amount of

heroin, a Schedule I controlled substance, and/or fentanyl, a Schedule II controlled substance,

and/or crack cocaine, a Schedule II controlled substance, and/or cocaine, a Schedule II controlled

substance.

        9.      Under Title 21, United States Code, Section 846, it is unlawful for any two or

more persons to knowingly, intentionally and unla*flrlly conspire with one another to possess

with intent to distribute and distribute   a   quantity ofa mixture and substance containing a

detectable amount ofheroin, a Schedule I controlled substance, and/or fentanyl, a Schedule          II

controlled substance, and/or crack cocaine, a Schedule II controlled substance, and/or cocaine, a

Schedule   II controlled   substance, contrary to the provisions of Title 21, United States Code,

Sections 841(a)(1) and 841@)(l )(C).

                     IDENTIFICATION OF THE DE VI CES TO BE EXAMINED

        10.     The property to be searched is:

                l)         Apple Iphone IMEI (From SIM Tray): 357274096819800;
                2)         LG Phone Identifier: ZNFL713DL; ltem: lB27;
                3)         Samsung Galaxy 54 IMEI: 357738055036754..

hereinafter the "Devices." The Devices are currently inthe possession ofthe FBL



                                                      4
            Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 5 of 13



        I   1.    The applied-for warrant would authorize the forensic examination ofthe Devices

for the purpose of identifuing electronically stored data particularly descritred in Attachment B.

        12.       The Devices, as previously stated, are cunently in the lawfi:.I possession ofthe

FBI. As will     be described in further detail below, they came into the FBI'sr possession during a

Court ofCommon Pleas search warrant executed at 102 Gap Avenue, Johr stown, Pennsylvania

(PA).

        13.       In my training and experience, I know that the Devices have: been stored in a

manner in which their contents are, to the extent material to this investigation, in substantially

the same state as they were when the Devices first came into the possession of the FBI.

                                 FACTS AND CIRCUMSTANCES

        14.       In September of 2019, the SWPSSTF received information .irom a confidential

informant (CI1)' and other investigative means that Curel LIVINGSTON rvas selling heroin

and/or fentanyl, cocaine, crack cocaine, and prescription drugs in and around Johnstown, PA.

Investigators learned through their investigation that LIVINGSTON would promote himself to

his customers as a poly-drug distributor and would send out multimedia messages containing his

"menu" of drug types, and the quantities and prices he offered each for sale, complete with

weekly specials and bulk-buy discounts.2 Law enforcement subsequently conducted three




        1      Information provided by CI1 has proven reliable in the past and has been
corroborated through controlled buys and other investigative means by law enforcement.
        2      Investigators possess a copy of the multimedia message "menu" LIVINGSTON
sent to CI1. During a search of LIVINGSTON's residence, TFOs also found a dry-erase board
drug "menu", as well, which listed types, quantities, and prices ofvarious controlled substances.

                                                   5
            Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 6 of 13



controlled drug buys3 for various controlled substances that LIVINGSTON and/or his girlfriend

Marie ENGELBRECHT were purpo(ed to be selling. Also through the course olthe

investigation, through surveillance, TFOs identihed where the Defendant and his then girlfriend,

resided during the months leading up to the lawful search warrant executed in November 2019 at

LIVINGSTON's residence located at 102 Gap Avenue, Johnstown, PA.

        15.    During the first controlled drug buy on September 17,2019 and the second

controlled buy on October 15,2019, CI    I   contacted LMNGSTON at phone number (814) 691-

3641, which he/she advised LMNGSTON had provided as his phone number. Law

enforcement successfully purchased controlled substances from LIVINGSTON on both

instancesa ananged via contact over   LIVINGSTON's phone ((814) 691-3641).

        16.    On November 14,2019, following a third controlled drug buy at 102 Gap

Avenues, a lawful search warrant was obtained and executed at the aforementioned location.




        3        A "controlled buy" is a purchase ofa controlled substance by a Clfundercover
Officer  ("UC")   under the direct control and supervision ofa police investigator. IfaCIis
utilized, the CI is searched for drugs and currency prior to the purchase. His/her vehicle (if it is
to be utilized) is also searched for drugs and currency prior to the transaction. The CIfuC is
followed to and from the point ofpurchase and visual contact is attempted to be maintained at all
times, except when he/she has actually entered any structure where the purchase is to take place.
After the purchase, the CIruC is followed back to a predetermined location where the drugs are
relinquished to the investigating officer(s) and the CI, and any vehicle utilized by the CI, is again
searched. When practicable and lawfirl, the CI/UC is equipped with recording equipment to
attempt to capture an audioivideo recording of the deal. Law enforcement followed these
procedures during each ofthe controlled purchases described herein.
       4        During the first controlled buy, investigators purchased alprazolam from
LIVINGSTON. During the second, officers bought crack cocaine.
       5        Investigators arranged this third controlled buy for marijuana. The marijuana
involved in this controlled buy was left on the porch of 101 Gap Avenue by Marie
ENGELBRECHT for the CI to pick up. The CI was directed to leave the money for the
marijuana on the porch. Surveillance olficers watched ENGELBRECHT stash the quantity of
marijuana to be sold on the porch, observed the CI approach, take the marijuana and leave the
money, and then witnessed ENGELBRECHT step back out onto the porch and recover the
money left by the CI.

                                                  6
             Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 7 of 13




Upon entering the residence on the moming of the search, TFOs provided LIVINGSTON with

his Miranda wamings. LIVINGSTON then volunteered that he wanted to cooperate with

investigators. He told officers that they would find some "work" (crack cocaine) in a safe along

with a.45 caliber pistol. He also told officers that he possessed   a shotgun, as   wel[, but that he

was holding both firearms for a    friend. LIVINGSTON also directed officers where to find the

key for the safe(s).

          17.    Officers located the keys and two safes, one ("Safe X") in one bedroom

("Bedroom X"), and the second ("Safe Z") in another bedroom ("Bedroom          Z").    Inside Sale Z,

officers found a gallon-sized, Ziploc bag of marijuana. Also in Bedroom Z,TFOs discovered a

false-bottom Bluetooth speaker containing numerous vials of suspected crack cocaine. In Safe

X, among other items, TFOs found an additional, large quantity ofcrack cocaine, $3,570 cash, a

.45 caliber pistol, a loaded magazine, additional .45 caliber rounds, and .12 gauge shotgun shells.

Between these two safes and other hiding spots within the residence, TFOs recovered a total        of
1   79.65 grams of crack cocaine, 3.46 grams of heroin/fentanyl, I .495 grams of heroin, 21 .81

grams of cocaine, ar,d239.41grams      (ust over a half-pound) of marij uana. They also recovered

drug trafficking paraphemalia (digital scales, a money counter, owe sheets, a dry-erase board

drug menu) and indicia for LIVINGSTON (driver's license, checks).

          18.    In addition, law enforcement seized several phones during the search of 102 Gap

Avenue. Investigators recovered an Apple Iphone IMEI (From SIM Tray): 357274096819900

(hereinafter, "Apple Iphone") and LG Phone Identifier: ZNFL713DL; Item: 1827

(hereinafter "LG Phone") from Bedroom Z, where they also found nzrcotics and other

contraband related to drug trafficking. Officers also found a Samsung Galaxy 54         IMEI:
357738055036754 in a batkoom closet. LIVINGSTON identified the Apple Iphone and the



                                                   7
          Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 8 of 13



LG Phone    as his phones and provided the passcodes    for each. Law enforcement confirmed that

phone number (814) 691-3641, which the CI had contacted to arrange the controlled buys on

September 17,2019 and October 15,2019, belonged to the Apple Iphone.

        19.     In combination, the facts described above provide probable cause that the

aforemenlioned "devices" which were seized at 102 Gap Avenue have been used to arrange and

conduct and/or facilitate narcotics transactions, and that evidence ofthese violations of21 U.S.C

$$ 841, 843, and 846   will   be found within the information requested herein. Your affiant

respectfully submits that the facts give rise to the issuance of a search warrant for these

aforementioned electronic devices.



 EVIDENCE COMMONLY STORED ON CELL PHONES AND OTHER ELECTRONIC
                       STORAGE DEVICES

        20.    Based on my training and experience, I am aware that      it is a common practice for

drug traffickers who desire to insulate themselves from detection by law enforcement to

routinely utilize multiple telephones, counter surveillance, false or fictitious identities, and coded

communications to communicate with their customers, suppliers, couriers, and other

conspimtors. It is not unusual for drug traffickers to initiate or subscribe such phone or phone

device services under the names of other real or fictitious people. Moreover, it is now a very

common practice for drug traffickers to utilize all communication features of their telephones,

most notably the voice call and text message features, nearly simultaneously to commgnicate

with their co-conspirators.

       21.     I am aware that evidence of drug, firearm, and money laundering crimes can often

be found in electronic media, incruding celrular telephones, laptop computers,
                                                                               cameras, and

tablet devices. Such evidence can be found throughout those items, such
                                                                        as in text messages,




                                                   8
          Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 9 of 13



contact lists indicating the names and numbers of associates, call/text logs indicating calls/texts

made to and received from associates, online search history files, word processing documents,

and photograph and video gallery frles. Additionally, with the advancement of cellular phones,

specifically "smart phones", one can use their cell phone as a GPS. Locations and addresses can

be contained on one's cellular phone.    It should be noted that, with the advance oftechnology,

the distinction between computers and cellular telephones has become less clear. Actions such

as intemet searching or emailing, in addition to calling and text messaging and photographing,

can now be performed from many cell phones. In addition, as noted above, those involved in

drug trafficking crimes commonly communicate using multiple cellular telephones.

Contemporaneous possession of multiple cellular telephones is, therefore, evidence of such

trafficking. Moreover, the particular numbers    oi    and the particular numbers dialed by, particular

cellular telephones can be evidence of drug trafficking, particularly in light of the fact that it is a

practical necessity that drug traffickers communicate with each other, as well as with their

customers and suppliers, by telephone. Such numbers can confirm identities of particular

associates and the occurrence of certain events.

       22.      As with most electronic/digital technology items, communications made from an

electronic device, such as a cellular telephone or a standard computer, are often saved or stored

on the device. Storing this information can be intentional, for example, by saving a text message

or a contact or an e-mail. Digital information can also be retained unintentionally. Traces of the

path ofan electronic communication, an intemet search, and the locations ofphotographs and

videos may be automatically stored in many places on a computer or celluiar telephone. In

addition to electronic communications, a user's intemet activities generally leave traces in the

web cache and intemet history files. A forensic examiner often can recover evidence that shows



                                                   o
         Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 10 of 13



when and in what manner a user ofan electronic device, such as a computer or a cell phone, used

such a device.

        23.      Electronic files or remnants ofsuch files can be recovered months or even years

after they have been downloaded, deleted, or viewed via the Intemet. Electronic files

downloaded to a hard drive can be stored for years at little or no cost. Even when such files have

been deleted, they often can be recovered months or years later using readily available forensic

tools. When   a person   "deletes" a file on an electronic storage device such as a computer, the

data contained in the   file often does not actually disappear; rather, that data often remains on the

device until it is overwritten by new data. Therefore, deleted files, or remnants of deleted files,

may reside in free space or slack space   -   that is, in space on a device that is not allocated to an

active file or that is unused after a file has been allocated to a set block of storage space -- for

long periods of time before they are overwritten. In addition, a computer's operating system

may also keep a record of deleted data in a "swap" or "recovery"       file. Similarly, files that have

been viewed via the Internet are automatically downloaded into a temporary Intemet directory or

"cache." The browser typically maintains a fixed amount of hard drive space devoted to these

files, and the files are only overwritten as they are replaced with more recently viewed Intemet

pages. Thus, the ability to retrieve residue of an electronic file from an electronic storage device

depends less on when the file was sent, downloaded, or viewed than on a particular user's

operating system, storage capacity, and habits.

       24.       I am aware that those who illegally possess drugs sometimes take trophy

photographs and videos using their cameras and,/or cellular telephones oftheir drugs, firearms,

and proceeds and retain them on those devices. In addition, I am aware that drug traffickers, like

law-abiding citizens, sometimes take photographs and videos using their cameras and cellular



                                                    l0
            Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 11 of 13




telephones of themselves with their friends, relatives, and associates and keep the photographs

and videos on those devices. When they are taken or retained by drug traffickers, such

photographs and videos can be evidence, and can lead to additional evidence, ofillegal

traffrcking activity by identifring the traffickers, contraband, and people who are actively

assisting and/or supporting the trafficking activity as well as the locations where they live or

where they store their drugs, firearms, proceeds, or paraphemalia.

       25.      It should be noted that data on electronic communication   and,/or storage devices is

often relevant to a criminal investigation by revealing who used a particular device. In addition,

such data can reveal who resided at or who had access to a particular location     if, for example,   a

particular device was found at a particular location (e.g., inside a particular room ofa particular

residence) and the device contains data demonstrating that it was used by or belonged to a

particular person. In that sense, a particular electronic device can be significant indicia linking a

particular person to contraband or other criminal activity even if the device itselfdoes not

contain the remnants of incriminating communications.

                      ELECTROMC STORAGE AND FORENSIC ANALYSIS

       26.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of   time. Similarly, things that have   been viewed via the

Intemet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

                          Forensic Evidence: Deleted Files User Attribution

       27   .   As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence ofthe crimes

described on the warrant, but also forensic evidence that establishes how the Device was used,

the purpose of its use, who used it, and when. There is probable cause to believe that this

                                                  ll
          Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 12 of 13



forensic electronic evidence might be on the Device because data on the storage medium can

provide evidence ofa file that was once on the storage medium but has since been deleted or

edited, or of a deleted portion ofa file (such as a paragraph that has been deleted from a word

processing file).

        28,    Nature of examination. Based on the foregoing, and consistent with Rule

al(eX2XB), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       29.     Manner of execurion. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently,   I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                    LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED

       30.     Records, communications stored at the time the warrant is served (i.e., no real-

time communications will be intercepted and searched during service), data, and textual and

graphic files (inctuding photographs and videos), evidencing who used the device and/or when

and/or from where, or evidencing violations of Title 21, United States Code, Sections 841 and/or

846.




                                                12
            Case 3:20-mj-00129-KAP Document 1 Filed 07/02/20 Page 13 of 13



                                             CONCLUSION

        3l   .     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination ofthe Device described in Attachment A to seek the items described

in Attachment B and I request that the Court issue the proposed search warrant.

                   The above information is true and correct to the best of my klowledge,

information and belief.

                                                    /s/ James A. Simpson
                                                    JAMES A. SIMPSON
                                                    Special Agent, FBI




Swom and subscribed before me, by telephone
pursuan\t to Fed. R. Crim. P. 4.1(bX2XA).
tnis   7)        dayofJuly.2020.


    t0o
KEITH A. PESTO
                 elt
United States Magistrate Judge




                                                    l3
